Citation Nr: 9918003	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to April 27, 1994, 
both for a grant of secondary service connection for 
bilateral renal cell carcinoma and for assignment of a 100 
percent evaluation for that disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son (a physician)


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

The appeal arises from the April 1945 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, granting service connection and a 
100 percent evaluation for bilateral renal cell carcinoma 
effective from November 19, 1994.  

By a January 1996 rating decision, the RO granted an earlier 
effective date of April 27, 1994, for service connection and 
a 100 percent evaluation for bilateral renal cell carcinoma.  

Pursuant to contentions put forth at a Central Office Board 
of Veterans' Appeals (Board) personal hearing in October 
1998, the Board refers to the RO for appropriate action 
claims for increased ratings for service-connected mycosis 
fungoides and basal cell carcinomas, and a claim for service 
connection for a dental condition secondary to treatment for 
service-connected mycosis fungoides.  These issue are not 
inextricably intertwined with the issues now on appeal, see 
Harris v. Derwinski, 1 Vet.App. 180 (1991), nor have they 
been developed or certified for appeal. 38 U.S.C.A. § 7105(c) 
(West 1991). 


FINDING OF FACT

A well-grounded claim for service connection for bilateral 
renal cell carcinoma, a malignant neoplasm of the 
genitourinary system, was submitted on December 9, 1993, with 
entitlement arising prior to that date.  



CONCLUSION OF LAW

Under governing law, an effective date of December 9, 1993, 
and no earlier, is established for the grant of service 
connection and assignment of a 100 percent schedular rating 
for bilateral renal cell carcinoma.  38 U.S.C.A. §§ 1151, 
5101(a), 5110(a) (West 1991); 38 C.F.R. §§ 3.151(a), 3.155, 
3.400(b)(2)(i) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in effect, that his claim submitted on 
May 15, 1987, constituted a claim for service connection for 
bilateral renal cell carcinoma, which was never addressed as 
a claim by the RO.  He contends, in effect, that the May 15, 
1987, submitted claim together with evidence submitted 
showing bilateral renal cell carcinoma entitles him to a May 
15, 1987, effective date for service connection and 
assignment of a 100 percent schedular rating for bilateral 
renal cell carcinoma.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

Where a veteran contends that his service-connected 
disability had caused a new disability, he must submit 
competent medical evidence of a causal relationship between 
the two disabilities to establish a well-grounded claim.  
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

The effective date of an award of compensation benefits 
pursuant to the provisions of 38 C.F.R. § 3.310 shall be the 
date the injury was suffered or the disease incurred, if the 
claim is received within one year after that date; otherwise, 
the effective date shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(b)(2)(i).   

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws of the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  

When a claim has been filed which meets the requirement of 
38 C.F.R. § 3.151, an informal request for increase will be 
accepted as a claim.  38 C.F.R. § 3.155(c).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his duly-authorized representative, or some 
person acting as next-friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant,  it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. Section 3, will be accepted as an 
informal claim for increase or to reopen a claim.  38 C.F.R. 
§ 3.157 (1998).  

While the VA must adjudicate all issues reasonably raised by 
a liberal reading of the claimant's submission, a claim need 
not be anticipated where no intention to raise a claim for a 
particular benefit is expressed.  Hence, even if medical 
evidence establishes a well-grounded claim for service 
connection for a condition, the veteran must still file a 
claim for the condition, pursuant to 38 U.S.C. § 5101(a), 
which includes an express request for the benefit sought and 
a belief in the entitlement to that benefit.  38 C.F.R. 
§§ 3.1(p), 3.155(a).  Therefore, before a VA regional office 
(RO) or the Board can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Brannon v. West, 12 Vet. App. 32 (1998).

In this case, medical history reflects that the veteran 
developed a dermatologic condition, poikiloderma vasculare 
atropicans, in service in 1944, as diagnosed by biopsy in 
1949, possibly as a result of exposure to various unspecified 
oils, fuels, and solvents in the course of work as a truck 
driver in service.  

The veteran was service connected for symptomatic psoriasis 
of the arms and thighs by a January 1946 RO rating decision, 
with a 10 percent evaluation assigned.  By a January 1948 RO 
rating decision,  the recognized diagnosis was changed to 
dermatitis.  

The veteran was treated for the dermatitis with various 
substances from 1949 to 1950, including gold bistrimate, 
radiation, vitamins, carbon dioxide snow, bismuth 
subsalicylate intramuscularly, chrysarobin, and Vite.  The 
symptomatic lesions reportedly disappeared from 1950 to 1966, 
except for one over the right thigh  which increased in size.  
According to a June 1967 letter by C. F. Burgoon, Jr., M.D., 
a private physician who had reportedly treated the veteran 
both in 1948 and in 1967, a biopsy of the symptomatic lesion 
in July 1966 revealed mycosis fungoides, and treatment was 
initiated.  The treatment included Fowler's solution, 
ionizing radiation, and cyclophosphamide.

By an August 1967 RO rating decision, the recognized 
diagnosis for the treated condition was changed from 
dermatitis to mycosis fungoides of the right thigh, with an 
increased rating to 30 percent granted based on the presence 
of an active, erythematous area of lesion with scaling and 
scarring 12 inches by 12 inches in size.  

A November 1967 VA examination for compensation purposes 
diagnosed severe mycosis fungoides of the right thigh.  An 
October 1967 letter from C. F. Burgoon, Jr., M.D., informed 
that the veteran had been further treated for the condition 
with Nitrogen Mustard locally, with resulting improvement.  

By a December 1967 RO rating decision, the assigned rating 
for mycosis fungoides was increased to 50 percent based on 
persistence of the condition over a large area of the thigh, 
with severe ulceration.  

Beginning with a January 1977 letter from J. Goldstein, M.D., 
the claims file contains numerous medical records documenting 
ongoing treatment beginning in or before April 1974, for 
multiple basal cell carcinomas, assessed as the direct result 
of systemic and chronic arsenic poisoning, from 
administration of Fowler's solution, containing arsenic, for 
treatment of the veteran's mycosis fungoides.  

By a May 1977 rating decision, the RO granted service 
connection for basal cell carcinoma as a result of therapy 
for service-connected mycosis fungoides, with a 30 percent 
rating assigned for basal cell carcinomas of the chest, arms, 
and scalp, with residual scars of basal cell excisions.  Also 
by that rating decision, the RO reduced the assigned rating 
for mycosis fungoides from 50 percent to 30 percent, 
effective March 1977, based on remission of that condition.  

In a submission received by the RO on May 15, 1987, the 
veteran stated as follows:

I wish in reopen my claim for an increase in my 
s[ervice] c[onnected] disability.  The condition is 
becoming more severe and I will be forwarding the 
evid[ence] [...] [i]n the near future.  From the 
[following] phys[icians] [:]  1) Gerome [sic] 
Goldstein[,] 2) Eugen [sic] Breicher[,] 3) Robert 
Mogil[,] 4) Morris Kotler, 5) Albert Einstein M.C.

Please schedule me for a V.A. exam[ination] as soon 
as possible.

Also please contact [me] if anything further is 
necessary. 

The veteran claims that this May 15, 1987, submission 
constituted a claim for service connection for bilateral 
renal cell carcinoma secondary to treatment for service-
connected  mycosis fungoides.  The veteran and his 
representative, in subsequent statements including at an 
October 1998 Central Office Board hearing, dwell on the fact 
that the RO did not respond to that May 15, 1987, request for 
an increased rating, and contend that the claim for an 
increased rating was in fact also a claim for service 
connection for bilateral renal cell carcinoma, or should be 
so construed.  It is true that an informal claim for an 
increased rating may constitute a claim for service 
connection, but the requirements of 38 C.F.R. § 3.151 must be 
satisfied.  38 C.F.R. § 3.155(c).  In this case, the veteran 
did not submit any statements in the year following that May 
15, 1987, informal request for increase indicating that the 
statement was intended also as a claim for service connection 
for a condition of the kidneys, and the veteran did not 
thereafter submitted any medical evidence until August 4, 
1992.  On its face, the May 15, 1987, informal request for an 
increased rating did not specify service connection or 
compensation for a kidney condition as a benefit sought, and 
hence the requirements of 38 C.F.R. § 3.155(a) were not 
satisfied. Even an informal claim must meet that minimum 
requirement.  See 38 C.F.R. § 3.155(a); Brannon.   The VA 
will not invent on the veteran's behalf claims that are not 
presented and cannot be reasonably construed from the 
statements and evidence presented.  See Brannon. 

Accordingly, because the May 15, 1987, submission was not a 
claim expressly requesting entitlement to service connection 
for any condition, and in particular was not a claim 
requesting entitlement to service connection for any 
condition of the kidneys, the Board must conclude that an 
earlier effective date back to May 15, 1987, is not warranted 
for service connection for bilateral renal cell carcinoma. 
38 C.F.R. §§ 3.1(p), 3.155(a), 3.400(b)(2)(i); Brannon.

As noted above, subsequent to that May 15, 1987, request for 
an increased rating, medical evidence was next submitted on 
August 4, 1992, but that evidence also did not mention renal 
cell carcinoma.  

A January 1993 letter by S. B. Kahn, M.D., a private 
physician who had treated the veteran since 1987, proffered 
an opinion that the veteran's anemia was not the result of 
the veteran's ingestion of Fowler's solution (containing 
arsenic) for treatment of mycosis fungoides.  No link to any 
condition of the kidneys was mentioned.  

The first pieces of evidence submitted into the record 
finding a condition of the kidneys were five private medical 
records submitted on December 9, 1993, in connection with an 
RO personal hearing on that date.  The first, an October 1989 
letter from S. Glick, M.D., informed that the veteran was 
examined in October 1989, with a computerized tomography (CT) 
scan of the abdomen and pelvis following a renal ultrasound 
examination earlier that month.  Dr. Glick in that letter 
informed that he assessed three solid lesions in the right 
kidney, with the largest containing a cystic component, and 
their appearance suspicious of a malignant process.  The 
second, an April 1993 letter by S. Karasick, M.D., a private 
physician, reported on an April 1993 examination in which the 
veteran's kidneys were examined by ultrasound, with assessed 
findings of non-aggressive lesions in both kidneys, more 
likely complicated cysts, but possibly solid tumors.  The 
third, a June to July, 1993, private hospitalization report, 
recorded treatment for diagnosed acute pyelonephritis and 
dehydration, and noted that a left ureteral stricture and 
ureteritis were found, treated with a stent placed 
intraoperatively.  The fourth, a June 1993 report of X-rays 
with contrast, offered an impression of an abnormal renal 
scan with a post renal obstruction on the left resulting in a 
loss of renal function on the left.  The fifth, an October 
1993 letter by E. Vonderheid, M.D., noted the veteran's 
history of medical conditions including of being followed by 
a urologist for atypical cystic lesions as identified on CT 
scan.  As stated above, all five of these records were 
submitted on December 9, 1993, in connection with an RO 
personal hearing of that date.  

At the December 9, 1993, RO personal hearing, neither the 
veteran, nor his son (who was noted to be a physician), nor 
his representative directly claimed entitlement to service 
connection for renal cell carcinoma.  This is because renal 
cell carcinoma was not yet definitively diagnosed.  Rather, 
it was claimed at that hearing that a condition of the 
kidneys was due to the veteran's treatment for mycosis 
fungoides, including due to treatment with Fowler's solution, 
with arsenic poisoning a likely cause of the kidney 
condition.  At that hearing, the veteran's son testified as a 
physician that the veteran suffered from arsenic poisoning 
from the Fowler's solution, and that the arsenic poisoning 
might have affected many of the veteran's body organs or 
systems, including his kidneys.  

The Board finds that the statements and submissions at the 
December 9, 1993, RO personal hearing, taken together, 
constituted a well-grounded claim for service connection for 
a condition of the kidneys secondary to treatment of the 
veteran's service-connected mycosis fungoides.  Shortly after 
that hearing, upon private hospitalization in April 1994, a 
radiology examination of the veteran's kidneys positively 
diagnosed transitional cell carcinoma.  The veteran's renal 
cell carcinoma has been medically causally associated with 
Fowler's solution treatment (and arsenic poisoning) for 
mycosis fungoides, and this was the basis for the grant of 
service connection for bilateral renal cell carcinoma.  Thus, 
the date of the claim is December 9, 1993, and the date 
entitlement arose would be October 12, 1989, the date of a 
renal ultrasound demonstrating right kidney lesions 
suspicious for a malignant process.  The later of those two 
dates, the effective date directed by 38 C.F.R. 
§ 3.400(b)(2)(i), would be December 9, 1993.  Accordingly, 
the Board finds that the preponderance of the evidence 
supports an earlier effective date of December 9, 1993, for 
service connection for bilateral renal cell carcinoma, as the 
date of the veteran's RO personal hearing wherein service 
connection for a condition of the kidneys, shortly thereafter 
identified as renal cell carcinoma, was claimed.  

A 100 percent disability rating is appropriately assigned 
effective from that date for bilateral renal cell carcinoma, 
under Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  38 C.F.R. § 4.115(b) (1998).


ORDER

An effective date of December 9, 1993, but no earlier, is 
assigned for service connection and assignment of a 100 
percent schedular rating for bilateral renal cell carcinoma.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

